Citation Nr: 1027408	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound, right hand with fractured third 
metacarpal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968, 
including a year of service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not causally 
or etiologically related to service, including any service noise 
exposure.  

2.  The Veteran's tinnitus is not causally or etiologically 
related to service, including any service noise exposure.

3.  The Veteran's residuals of a shell fragment wound to the 
right hand are productive of a moderate disability.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.73, Diagnostic Code 5399-
5307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran essentially contends that he has hearing loss and 
tinnitus that are related to noise he was exposed to during 
service.  Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain chronic 
diseases, such as high frequency sensorineural hearing loss, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for his bilateral hearing 
loss, as he contends that such loss stems from his in-service 
noise exposure.  As the more probative medical evidence does not 
indicate such a link, however, his claim shall be denied.

First, the Board acknowledges that the Veteran is currently 
suffering from bilateral hearing loss.  The Veteran underwent a 
VA audio examination in March 2008.  After taking the Veteran's 
medical and military history and performing the requisite 
examinations, the examiner diagnosed the Veteran as suffering 
from mild to moderate sensorineural hearing loss in his right ear 
and mild sloping to moderately severe sensorineural hearing loss 
in his left.  

The Board also concedes that the Veteran would have been exposed 
to acoustic trauma during his active service.  The Veteran's DD 
214 reflects that he served as a light weapons infantryman while 
on active service.  The Veteran also served one year in the 
Republic of Vietnam, during which he was injured by an enemy 
grenade.  Given his military occupational specialty and his 
combat experience, the Board has no doubt that the Veteran was 
exposed to acoustic trauma and concedes this fact.

The Veteran's claim fails, however, because the probative medical 
evidence of record fails to establish a nexus between his current 
disability and his in-service noise exposure.  In his March 2008 
examination, the Veteran reported an onset of hearing loss around 
1993, some 25 years after he left active service.  The examiner 
also noted that the Veteran's hearing was within normal limits at 
the time of his discharge.  Given these facts, she concluded that 
it is less than likely that his current bilateral hearing loss 
resulted from his active military service.

The Veteran himself contends that such a link exists.  In his May 
2010 hearing, both the Veteran and his representative contended 
that his hearing loss was related to his active service.  The 
Veteran also spoke of the treatment that he has sought from VA 
for his hearing problems.  

The Board recognizes the sincerity of the argument advanced by 
the Veteran that his hearing loss is service related.  However, 
the resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence). 

Hearing loss, however, requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  To the extent that the 
Veteran speaks to the diagnosis and causation of his bilateral 
hearing loss, the Board finds that he is not competent to do so 
and will not consider his testimony for these purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. at 492.

Because the more probative evidence of record indicates that the 
Veteran's bilateral hearing loss is not causally related to 
active service, the Board concludes that the Veteran's bilateral 
hearing loss was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385.

Tinnitus

The Veteran also seeks service connection for his bilateral 
tinnitus, reiterating the same contentions that he made with 
respect to his claim for service connection for bilateral hearing 
loss.  As above, however, the Veteran's claim fails because the 
probative medical evidence does not establish a nexus between his 
current disability and his active service.

Once again, the Board acknowledges that the Veteran is currently 
suffering from bilateral tinnitus and that the Veteran was 
exposed to acoustic trauma while in service.  

There is, however, no medical evidence establishing a nexus 
between the two.  Again, in a March 2008 opinion, the VA examiner 
stated that given the Veteran's normal hearing at discharge and 
his much later onset of tinnitus, she found it less than likely 
that his tinnitus was related to active service.

While the Veteran and his representative argued in his May 2010 
hearing that such a connection existed, the Veteran is again not 
competent to offer such testimony.  See Espiritu v. Derwinski, 2 
Vet. App. at 492.

As the probative medical evidence does not indicate a causal 
relationship between the Veteran's current bilateral tinnitus and 
his active service, the Board concludes that the criteria for 
service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303.  

II.  Increased Rating for Residuals of a Shell Fragment Wound

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's injury and claim is 
instructive.  The Veteran was injured by an enemy grenade in May 
1966.  The Veteran sought service connection for this injury 
following his separation from service, and service connection was 
granted at a noncompensable rate in a September 1971 rating 
decision.  In November 1976, the Veteran sought an increased 
rating for his residuals of a shell fragment wound.  His claim 
was granted in a February 1977 rating decision, and a 10 percent 
rating was assigned.

The Veteran filed the claim at issue here in January 2008.  
Following a February 2008 VA hand examination, the RO left the 
Veteran's 10 percent rating unchanged in an August 2008 rating 
decision.  The Veteran filed a timely Notice of Disagreement, and 
the RO issued a Statement of the Case in January 2009.  The 
Veteran thereafter filed a timely Substantive Appeal and 
requested a videoconference hearing.  That hearing was held in 
May 2010.

Again, the Veteran's residuals of a shell fragment wound to the 
right hand have been rated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5399-5307.  When a particular 
disability is not listed among the diagnostic codes, a code 
ending in "99" is used; the first two numbers are selected from 
the portion of the schedule most approximating a veteran's 
symptoms.  38 C.F.R. § 4.27.  As the Veteran's residuals of a 
shell fragment wound are not assigned a specific number, 
Diagnostic Code 5399 is applied to allow for rating the unlisted 
condition with other muscle injuries.  The hyphenated diagnostic 
code is then used to identify the specific basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic 
Code 5399 refers to muscle injuries in general, while the more 
specific Diagnostic Code 5307 refers to injuries to muscle Group 
VII.  

Muscle Group VII involves the muscles arising from the internal 
condyle of the humerus, to include the flexors of the carpus and 
long flexors of fingers and thumb and the pronator, and its 
functions include the flexion of wrist and fingers.  38 C.F.R. 
§ 4.73, DC 5307.  As the Veteran is right handed, his right hand 
is evaluated as his dominant hand.  See 38 C.F.R. § 4.69 (2009).  
Moderate injuries to the dominant hand are assigned a 10 percent 
rating, moderately severe injuries to the dominant hand are 
assigned a 30 percent rating, and severe injuries to the dominant 
hand are assigned a 40 percent rating.  Id.  

As alluded to above, muscle disabilities are rated as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (2009).  
The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  38 C.F.R. § 4.56.

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups. Indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive effect of 
a missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance. Soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe impairment 
of function.  In electrical tests, reaction of degeneration is 
not present but diminished muscle excitability to pulsed 
electrical current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering, in area where 
bone is normally protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), may 
be included in the severe group if there is sufficient evidence 
of severe disability.  Id.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Since the issue in this case is entitlement to an increased 
rating, the present level of the Veteran's disability is the 
Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an increased 
rating claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Here, the Veteran contends that his residuals of a shell fragment 
wound to the right hand are more serious than the 10 percent 
rating assigned.  After reviewing the evidence, the Board finds 
the current rating assigned to be appropriate.  

The Veteran was injured by an enemy grenade in May 1966.  A 
review of his service treatment records reveals that the Veteran 
was on a search and destroy mission when the grenade exploded and 
injured his right hand.  He was taken to the hospital where he 
had debridement and closure of his wound.  The explosion resulted 
in an open fracture of his third metacarpal and an open wound on 
his right long finger.  Records from August 1966 show that the 
Veteran's hand was put in a cast until his wounds healed, and was 
then treated with splints.  By that August, the Veteran was noted 
to have good range of motion and strength in his right hand.  He 
was returned to duty with no restrictions.  At his separation 
examination in August 1968, the examiner noted the scars on the 
Veteran's right hand but did not state that the Veteran was in 
any pain.  The Veteran himself also noted that he was injured, 
but did not make any statements as to residuals from which he was 
suffering.  

The Veteran underwent a VA hand, thumb, and fingers examination 
in February 2008.  The examiner reviewed the Veteran's service 
treatment records and claims file.  The examiner recorded the 
Veteran's subjective impressions of his injury, noting that the 
Veteran complained of an overall decrease in hand strength and 
dexterity in his right hand.  

The examiner reported that the Veteran had a deformity on his 
right long finger at the metacarpal shaft.  Specifically, he 
suffered from 15 degrees of apex dorsal angulation and 20 degrees 
of apex ulnar angulation.  The Veteran did not, however, have a 
gap between his thumb pad and the tips of his fingers when 
closed.  He had no gap between his finger and the proximal 
transverse crease of the hand on maximal flexion of his finger.  
The Veteran suffered no decreased strength for pushing, pulling, 
and twisting; he also had no decreased dexterity for twisting, 
probing, writing, touching, and expression.  

With regard to range of motion of his right long finger, the 
examiner reported that at the metacarpal-phalangeal joint, the 
Veteran had active and passive flexion of 0-90 degrees.  He did 
not have pain on active or passive motion, nor did he have pain 
after repetitive use.  There was no loss of motion on repetitive 
use of his joint.  These findings mirrored the range of motion of 
the Veteran's unaffected left long finger.  

X-rays of the Veteran's hand revealed the aforementioned 
deformity of the Veteran's third metacarpal.  The radiologist 
reported that this deformity was consistent with the healed 
fracture.  The radiologist identified no acute fracture or 
subluxation.  The radiologist did note mild arthritic findings 
involving several of the interphalangeal joints.  The soft 
tissues were unremarkable.  The radiologist classified the 
Veteran's hand as showing only mild abnormality. 

With regard to the effect that the Veteran's disability has on 
his daily life, the examiner noted that the Veteran is employed 
full-time as a court security officer.  He has not lost any time 
at work over the last 12 months as a result of his disability, 
though the Veteran did report that his disability has negatively 
impacted his work, as he suffers from decreased dexterity, 
problems with lifting, and pain. With respect to his daily 
activities, the Veteran's disability moderately affects his 
ability to do chores, it mildly affects his feeding, bathing, 
dressing, toileting and grooming, and has no effects on his 
shopping, exercise, sports, recreation, and traveling.  

The Veteran spoke of his hand injury in his May 2010 hearing.  He 
stated that his hand is painful, to the point that he is 
occasionally woken up at night by the pain.  He also stated that 
he suffers from cramps in his hand that are exacerbated by the 
weather.  The Veteran testified that his hand tingles and he will 
have numbness in his fingers.  He also stated that his scars are 
sometimes painful to the touch.  

Taken together, a review of this evidence shows that the 
Veteran's disability most closely approximates the symptoms of a 
moderate disability.  Again, a moderate disability is 
characterized by a through and through or deep penetrating wounds 
of relatively short track by a single bullet or small shell or 
shrapnel fragment.  There should also be objective findings of 
entrance and (if present) exit scars which are linear or 
relatively small and so situated as to indicate relatively short 
track of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle tonus, 
and of definite weakness or failure in comparative tests.  
Consistent complaints on record from the first examination 
forward of one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, and an 
effect on the particular functions controlled by the injured 
muscles should be noted.  38 C.F.R. § 4.56.

Here, the evidence shows that the Veteran suffered a through and 
through wound to his right hand.  Since that date, he has 
consistently complained of pain and loss of strength in that 
hand, two of the cardinal symptoms of muscle wounds associated 
with a moderate disability.  

A higher 30 percent rating would be warranted with a moderately 
severe disability.  Such a disability is characterized by 
relatively large entrance and (if present) exit scars so situated 
as to indicate the track of a missile through important muscle 
groups. Indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle groups 
involved may also give evidence of marked or moderately severe 
loss.  Also, service department records or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of a wound of severe grade should be 
considered.  Id.  

There is no evidence in this case that the Veteran displays the 
symptoms consistent with a moderately severe disability.  The 
February 2008 examiner noted that the Veteran did not suffer any 
loss of motion in his fractured finger as compared to the 
corresponding finger on his non-injured hand.  He also suffered 
no decreased strength for pushing, pulling, and twisting; and had 
no decreased dexterity for twisting, probing, writing, touching, 
and expression with that finger.  The radiologist identified no 
acute fracture or subluxation, and described the soft tissues of 
the Veteran's right hand as unremarkable.  The radiologist 
classified the Veteran's hand as showing only mild abnormality.  
These findings are not consistent with the symptomatology of 
moderately severe muscle injuries.  Also, as the Veteran's 
disability has remained constant over time, staged ratings are 
inappropriate.  Further, as the February 2008 VA examiner did not 
find any loss of motion or pain upon repetitive use, an increased 
rating pursuant to DeLuca is also not warranted.  

The Board has considered whether any analogous Diagnostic Codes 
would more closely approximate the Veteran's disability, but 
concludes that none do.  Specifically, limitation of motion of 
the index or long fingers is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  A 10 percent rating is assigned for 
limitation of motion of the long finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  With a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, and; extension is 
limited by no more than 30 degrees, a noncompensable rating is 
warranted.

The VA examiner reported, however, that the Veteran did not have 
a gap between his thumb pad and the tips of his fingers when 
closed.  He also had no gap between his finger and the proximal 
transverse crease of the hand on maximal flexion of his finger, 
and the examiner found no limitation of motion of his right long 
finger.  The Veteran would thus not qualify for a compensable 
rating under this alternate Diagnostic Code, so the Board shall 
not change its evaluation.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran suffers 
from a deformity on his right long finger and decreased dexterity 
and strength in his hand, symptoms which are contemplated under 
the applicable criteria.  As the Veteran's symptoms are already 
provided for in the applicable rating criteria, the first 
threshold of the Thun framework is not met, ending the Board's 
inquiry.  

As the residuals of the Veteran's shell fragment wound to the 
right hand are productive of no more than a moderate disability, 
the Board concludes that the criteria for a rating in excess of 
10 percent for this disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.40, 4.73, DC 5399-5307.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA imposes different burdens on VA for service connection 
claims and for increased rating claims.  

With regard to the Veteran's claims for service connection, the 
VCAA duty to notify was satisfied by way of a letter sent to the 
Veteran in January 2008 - prior to the initial RO decision in 
this matter - that addressed the notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This notice informed the Veteran of all of 
the elements of how service connection is established, including 
how VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased rating claim the VCAA duty to notify 
was in part satisfied by way of a letter sent to the Veteran in 
January 2008 - prior to the initial RO decision in this matter - 
that addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

Subsequent to the Veteran's filing his claim, the Court of 
Appeals for Veterans Claims ruled that in increased rating 
claims, VA must notify the claimant that to substantiate a claim, 
the medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated 
sub. nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-7115, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

The Board acknowledges that the January 2008 letter sent to the 
Veteran does not fully meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing.  Nonetheless, 
such prejudice has been overcome.  The Veteran was provided an 
updated notice compliant with Vazquez-Flores in September 2008, 
and he acknowledged his receipt of this letter in October 2008.  
Over the course of his appeal, the Veteran was provided with 
considerable correspondence regarding what was needed to support 
his claim.  Additionally, the Veteran is represented by a 
national service organization that is intimately familiar with 
the adjudication of Veterans' claims.  Therefore, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  For this reason, no further action is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of his post-service VA treatment.  
The Veteran was afforded a VA compensation and pension 
examination germane to each of his claims on appeal.  The Board 
notes that the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 10 percent for the Veteran's residuals of a 
shell fragment wound to the right hand is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


